Title: Notes on a Cabinet Meeting, 8 March 1801
From: Jefferson, Thomas
To: 



Mar. 8. 1801.



N.H.
restore Whipple & Gardner, Collector, & Commr. of loans. change no other except the recentLivermore, Naval officer, to be removd. by & by, & George Wentworth to be put in his place.


Mass.
change only the new District atty viz George Blake for Otis


Maine.
Parker marshall, to be removed by & by, a very violent & influential & industrious fed. put in not very fairly.Davis the Atty is expected to resign, & Silas Lee must be put in his place.John Lee, Collector of Penobscot, bror of Silas, a refugee, a royalist, & very violent. to be removed when we appoint his brother Atty.


Conn.
mr Lincoln to consult Edwards &c as to removing Goodrich.


√Vermont.
marshall & Atty to be removd immedly. John Willard of Addison county to be marshal. examine hereafter Lyon’s recomndn. Fay rather approved for Atty.


New York.
postponed.


Jersey.
propose to Linn to accept Atty’s place vice Frelinghuysen. mr Gallatin will write Oliver Barnet to be marshall when Lowry resigns.turn out the tory Collector an atrocious appointment.


Pensva
√Hall to be removd. Shee to be appointed.George Reinhart to be keeper of public stores vice Harris. √Genl.William Irvine to be Superintendt. Military stores vice Hodgson.Peter Muhlenbg supervisor vice Genl. Henry Miller. but not till after May.√Dallas Atty of E. distr.Hamilton do. of W. distr.√Presley Carr Lane marsh. W. district vice Barclay new appt.


Delaware.
the Collector Mc.lane to be retained.enquire as to Marshal & collector.


Maryland.
Hopkins Marshall to be removd. & Reuben Etting to be appd. also Zeb. Hollingsworth, & John Scott to be appd.


√Virginia.
D. Randolph to be removd. Scott to be appd.
     

S. C.
adopt C. Pinckney’s nominations, but take time till after session Congress 1801–2.


Georgia.
only the collector to be questd. supposed a delinquent. RichardWyley to be in his place.he is now loan officer.


Kentucky.
Colo. Joseph Crocket vice McDowell as marshal. but wait proofs of extortion


general rule.
remove no Collectors till called on for accts. that as many may be removed as defaulters as are such


Mar. 8.
present Gallatin, Dearborn, Lincoln.on application from an old Col. Wofford presented by mr Baldwin. he was settled near the Cherokee line, but supposed on our side. on running it however he was left on their side. some other families in the same situation. approved of Genl. Dearborn’s writing to Hawkins to negocíate for their quiet, and that we will within 2. or 3. months take up the subject & give him final instrns.


